November 16, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                       THE STATE OF TEXAS, Appellant

NO. 14-16-00690-CR                       V.

                          ABEL DAN PEREZ, Appellee
                      ________________________________

       This cause was heard on the transcript of the record of the court below. We
have inspected the record and find there was no error in the portion of the order
suppressing evidence of the existence of or references to the polygraph but there was
error in suppressing evidence of statements made by appellee which do not reference
the polygraph.

      We AFFIRM the court’s order suppressing evidence of the existence of or
references to the polygraph. We REVERSE the remainder of the order and
REMAND for further proceedings in accordance with our opinion.
       We further order this decision certified below for observance.